SULLIVAN, J.
Epitomized Opinion
Van Pelt brought an action against Dr. Beach, a practicing physician, for malpractice. The plaintiff claimed that the physician or surgeon was employed to perform an operation upon her and in so doing an electric cau-tery was used and in using the same burned various portions of her body beyond the area of the diseased portion. No medical testimony was offered to show lack of skill or incompetency in performing an operation by the plaintiff except the testimony of the surgeon whose testimony exonerated himself in every way. The court directed a verdict for defendant, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court the court of appeals held:
1. An action against a physician for malpractice can be sustained only by proof of his negligence, and the burden of such proof rests upon him who asserts it.